Citation Nr: 1426637	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  11-16 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a rating in excess of 10 percent prior to January 14, 2011, and a rating in excess of 40 percent from January 14, 2011, for chronic lumbosacral strain.

3.  Entitlement to a separate 10 percent rating for left lower extremity radiculopathy prior to January 14, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from March 1987 to February 1990. 

These matters are before the Board of Veterans' Appeals (Board) from July 2010 and January 2011 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Columbia, South Carolina.  The Veteran subsequently requested that he be scheduled for a Travel Board hearing in June 2011; however, in September 2011 he withdrew that request.  The Board further notes that in examining the Veteran's Form 9 in this matter, it is clear that the Veteran's disagreement is with the effective date of the 40 percent rating for lumbosacral strain and the separate 10 percent rating for left lower extremity radiculopathy.  The Board will therefore focus its discussion to the issues as characterized on the title page of this decision.  In this regard, since the effective date for the lumbosacral straining rating of 40 percent will require consideration of entitlement to a higher rating, the Board will also consider entitlement to a rating higher than 40 percent after January 2011.

Regarding the issue of entitlement to service connection for hypertension, a January 2011 rating decision denied this clam.  The Veteran was notified of the denial in February 2011.  He submitted a Notice of Disagreement in February 2011 and the RO issued a Statement of the Case in May 2011.  Therefore, the Veteran had until February 2012 to submit a timely substantive appeal.  A statement from the Veteran's representative (in lieu of VA Form 646) was received at some point between June 2011 and January 2012 (the exact date is not clear from the record as the form was not stamped as received by the RO).  This statement is accepted as a timely substantive appeal for the issue of entitlement to service connection for hypertension.  The issue was included in a May 2014 Informal Hearing Presentation (IHP) from the representative.  Therefore, the hypertension issue is properly before the Board.

In addition to the paper claims file, there is a Virtual VA (VVA) electronic claims file associated with the Veteran's claims.  The documents in the VVA file include the May 2014 IHP.  The remaining documents are duplicative of the evidence in the paper claims file.

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  For the period prior to January 14, 2011, lumbosacral strain was manifested by complaints of pain and limitation of motion; forward flexion of the thoracolumbar spine was greater than 60 degrees; combined range of motion of the thoracolumbar spine was not been limited to 120 degrees or less; and muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis was not present.   The disability was not productive of incapacitating episodes having a total duration of at least two weeks during any one-year period prior to January 14, 2011.

2.  For the period beginning January 14, 2011, lumbosacral strain has been manifested by complaints of pain and limitation of motion; unfavorable ankylosis of the entire thoracolumbar spine has not been shown.  The disability has not been productive of incapacitating episodes having a total duration of at least six weeks during any one-year period beginning January 14, 2011.

3.  The preponderance of the evidence weighs against a finding of any objective neurological abnormalities associated with service-connected lumbosacral strain prior to January 14, 2011.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent prior to January 14, 2011, and a rating in excess of 40 percent thereafter for service-connected lumbosacral strain have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5235 through 5243 (2013).

2.  The criteria for a 10 percent rating for left lower extremity radiculopathy prior to January 14, 2011, have not been met.  38 U.S.C.A. 5110(b)(2); 38 C.F.R. 3.400 (o)(1)(2) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the AOJ of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

Regarding the issues decided herein, the RO provided all the required notice to the Veteran in a letter issued in July 2009, prior to the initial adjudication of the claim in July 2010.  Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied. 

VA also has a duty to assist the Veteran in the development of a claim.  This includes assisting the Veteran in procuring service treatment records (STRs) and other relevant treatment records and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA obtained the Veteran's STRs.  Also on file are pertinent VA and private outpatient treatment records.  The Veteran has not identified any outstanding evidence that has not otherwise been obtained.

The Veteran was afforded VA examinations in December 2009 and January 2011. To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations are adequate for adjudication purposes, as they are comprehensive and adequately address the Veteran's symptomatology.  Due consideration was given to the Veteran's personal complaints and the findings made on physical examination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Board recognizes that the last VA examination is now over three years old.  The mere passage of time since this examination, however, is not reason enough, alone, to require reexamination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's lumbosacral strain with radiculopathy since the January 2011 VA examination.  The Veteran has not argued the contrary.  In fact, in the June 2011 VA Form 9, the Veteran stated that his ratings were "fine" and that he only disagreed with the effective date (January 2011) of the assigned ratings.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

A veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Lumbosacral strain is evaluated under the general rating formula for rating diseases and injuries of the spine (outlined below).  38 C.F.R. § 4.71a, Diagnostic Code 5237.  Intervertebral disc syndrome is evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Under the general rating formula for rating diseases and injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  An evaluation of 10 percent is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or if there is a vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating, and unfavorable ankylosis of the entire spine warrants a 100 percent rating.  38 C.F.R. §  4.71a, Diagnostic Code 5237.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

For purposes of evaluation under Diagnostic Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to Intervertebral Disc Syndrome that require bed rest as prescribed by a physician and treatment by a physician.  38 C.F.R. § 4,71a, Diagnostic Code 5243. 

There are several notes set out after the diagnostic criteria, which provide the following: First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code. 

Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.

Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation. 

Fourth, each range of motion should be rounded to the nearest 5 degrees. 

Fifth, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Sixth, disabilities of the thoracolumbar and cervical spine segments shall be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  See 38 C.F.R. § 4.124a.

Complete paralysis of the sciatic nerve warrants an 80 percent evaluation; with complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost. Incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular dystrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate, or a 10 percent evaluation if it is mild.  38 C.F.R. § 4.124, Diagnostic Code 8520.

The Board notes that the rating schedule does not define the terms "mild," "moderate," or "severe."  Therefore, when rating for radiculopathy under Diagnostic Code 8520, the Board must evaluate the evidence of record and reach a decision that is equitable and just.  See 38 C.F.R. § 4.6.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59. 

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

If an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim. If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2) ; VAOPGCPREC 12-98 (1998).  In making this determination the Board must consider all of the evidence, including that received prior to previous final decisions.  Hazan v. Gober, 10 Vet. App. 511 (1997).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Factual Background

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

Historically, a March 1998 VA examination report diagnosed low back disability secondary to service-connected left knee disability.  An April 1998 rating decision granted service connection for low back pain of the left back.  A noncompensable evaluation was assigned.  A November 2008 rating decision awarded an increased 10 percent rating, effective July 3, 2008.

The Veteran submitted a claim for increased rating in July 2009.  He stated that he wore a back brace and missed work for medical appointments.  VA outpatient treatment records dated in 2009 note that the Veteran was issued a lumbosacral back corset and prescribed muscle relaxers.

A December 2009 VA examination report notes the Veteran's complaints of low back pain with flare-ups each morning.  The flare-ups lasted about two hours, during which time he was able to function.  He denied any weakness, numbness, or radiation of the pain.  He used a back brace.  He denied any physician directed bed rest, bowel incontinence, or bladder incontinence.   On examination, the Veteran was noted to be overweight but in no distress.  He wore a back brace.  Examination of the spine revealed normal curvature and posture. There were no spasms; there was no tenderness to palpation.  Range of motion was flexion to 90 degrees with pain, extension to 30 degrees without pain, lateral flexion (bilaterally) to 30 degrees with pain, and lateral rotation (bilaterally) to 45 degrees with pain.  The examiner indicated that there was no additional loss of motion loss due to any weakened movement, excess fatigability, incoordination, or flare-ups following repetitive use.  On neurological examination, strength was 5/5 in the lower extremities.  Patellar reflexes were considered normal.  Sensation was normal in the lower extremities.  There was no muscle atrophy.  The examiner opined that the Veteran's spine disability had no effects on his ability to function, daily activities, or usual occupation.

VA treatment records dated in 2010 note the Veteran's complaints of low back pain that was worse with activity; no complaints of radiculopathy were noted.  In May 2010 he was advised to increase his pain medication.   A June 2010 MRI study revealed discogenic type degenerative changes, most prominent at L3-L4 and L4-L5.  

A January 14, 2011, VA examination report notes the Veteran's complaints of worsening low back pain with radiation to the left thigh on occasion.  He stated that the pain was worse after walking, standing, or sitting for longer than 45 minutes.  He indicated that he was unable to play sports.  He missed a total of a half a week of work (a desk job) over the past 18 months due to back pain.  He denied any physician directed bed rest, bowel incontinence, or bladder incontinence.   On examination, the Veteran was noted to be overweight but in no distress.  He wore a back brace.  Examination of the spine revealed normal curvature, normal symmetry, no spasm and no muscle atrophy.  Range of motion was flexion to 20 degrees three times, extension to 10 degrees three times with pain, lateral flexion (bilaterally) to 10 degrees three times, and lateral rotation (bilaterally) to 20 degrees times three.  The examiner indicated that there was no additional loss of motion loss due to any weakened movement, excess fatigability, incoordination, or flare-ups.  On neurological examination, straight leg raise was positive on the left.  Sensation was normal in the lower extremities.  Strength was 5/5 in the lower extremities.  Deep tendon reflexes were 1+ in the knees and ankles.   

A May 2011 rating decision granted an increased 40 percent rating for chronic lumbosacral strain and a separate 10 percent rating for left lower extremity radiculopathy, both effective January 14, 2011.

In a June 2011 VA Form 9, the Veteran stated that his ratings for his low back and radiculopathy were "fine."  He further stated that he only disagreed with the effective date (January 2011) of the assigned ratings; he maintained that an effective date of July 2009 was warranted.  


Analysis

Lumbosacral Strain

The Veteran is in receipt of a 10 percent rating for lumbosacral strain for the period prior to January 14, 2011, and a rating of 40 percent beginning January 14, 2011.

After a review of all the evidence in this case, the Board finds that a preponderance of the evidence is against the Veteran's claim for a schedular rating in excess of 10 percent for the period prior to January 14, 2011.  See Hart, supra.  As noted above, there is no indication that thoracolumbar flexion was limited to 60 degrees or less, even considering factors such as pain, weakness and fatigability.  Furthermore, combined range of motion was in excess of 120 degrees.  Spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis was not present. 

Moreover, the Veteran has not claimed and the medical evidence does not show that he experienced incapacitating episodes having a total duration of at least 2 weeks during any 12-month period of this claim. 

None of the objective evidence has established the presence of radiculopathy involving the lower extremities during the period at issue so a separate rating on that basis is not in order. 

Moreover, after a review of all the evidence in this case, the Board finds that a preponderance of the evidence is against the Veteran's claim for a schedular rating in excess of 40 percent for the period beginning January 14, 2011.  See Hart, supra.  As noted above, evidence of unfavorable ankylosis of the entire thoracolumbar spine or the entire spine has not been shown.  While range of motion is far from full and movement is difficult, the medical evidence establishes that the Veteran still has motion of the lumbar spine and was still able to ambulate despite the lumbar spine disability.  Any functional loss due to pain or other symptoms do not amount to ankylosis.  In sum, there is no basis for the assignment of a higher rating due to pain, weakness, fatigability, weakness, or incoordination.  Additionally, the evidence does not show that the Veteran's low back disability is productive of incapacitating episodes (as defined above) of at least 6 weeks during any continuous 12 month-month period of the claim.  

(While a separate rating for neurological symptoms has been assigned for this period, a higher rating for this disability has not been appealed by the Veteran and is therefore not for consideration at this time.)

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-scheduler consideration under 38 C.F.R. § 3.321(b)(1). 

According to the regulation, an extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability, with the established criteria reveals that the rating criteria reasonably describe the level and symptomatology thereof at various staged of the appeal.  The criteria specifically provide for evaluations based upon the Veteran's low back disability with associated symptomatology, and they practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected disability.  See 38 C.F.R. § 4.1 .

Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.

Left Lower Extremity Radiculopathy

In this case, the RO assigned an effective date of January 14, 2011, for the separate 10 percent disability rating for left lower extremity radiculopathy (secondary to service-connected lumbosacral strain), based on the date of the VA examination showing radicular symptoms.  The Veteran maintains that an earlier effective date of July 2009 is warranted, as this is the date he submitted his claim for an increased rating for lumbosacral strain.  

Prior to January 14, 2011, the medical evidence shows no findings of left lower extremity radiculopathy.  In this regard, neurological examination was normal on VA examination in December 2009.  Moreover, the Veteran never mentioned any complaints of radiculopathy in any of the treatment records or written statements dated prior to January 14, 2011.  The first such complaints and findings were noted on VA examination on January 14, 2011.  

Therefore, entitlement to a separate 10 percent rating for left lower extremity radiculopathy prior to January 14, 2011, is denied.  See 38 C.F.R. § 3.400(o).


ORDER

A rating in excess of 10 percent prior to January 14, 2011, and a rating in excess of 40 percent from January 14, 2011, for chronic lumbosacral strain is denied.

A separate 10 percent rating for left lower extremity radiculopathy prior to January 14, 2011, is denied.


REMAND

Service Connection for Hypertension

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active naval service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In addition, secondary service connection may be granted for a disability, which is proximately due to, the result of, or aggravated by, an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Id.

Here, the Veteran has alleged (in pertinent part) that his hypertension is secondary to the medication used to treat his service-connected knee and back disabilities.  See February 2011 statement from the Veteran.  Although the Veteran underwent a VA hypertension examination in December 2009, the examiner did not provide an opinion on the issue of secondary service connection.  On remand, a medical opinion addressing this medical question should be obtained.  See 38 U.S.C.A. § 5103A.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an opinion as to the etiology of the Veteran's hypertension from a qualified VA medical professional.  An examination should only be scheduled if the medical professional deems it necessary. 

The VA medical professional should review the Veteran's claims file and determine whether the Veteran's current hypertension was at least as likely as not (a 50 percent probability or greater) caused or aggravated by the Veteran's service-connected knee or back disabilities or to his use of medications used to treat his service-connected knee or back disabilities. 

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

Any opinion offered should be accompanied by a clear rationale consistent with the evidence of record.  If an opinion cannot be provided without resorting to mere speculation, then a detailed medical explanation as to why causation is unknowable must be provided.

2.  Upon completion of the above, readjudicate the issue of entitlement to service connection for hypertension.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, provided an opportunity to respond, and the case should thereafter be returned to the Board for further appellate consideration, as appropriate. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


